DETAILED ACTION
1.	This is in response to communications 06/10/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth  Galletta (Registration No. 52,941), Tel: (860) 240-6025, on 6/17/2022 at 9:40 am PST.
The application has been amended as follows:
Claim 12:
	On line 2 right after "according to", replace "claim 11” with –claim 9--
Claim 13:
	On line 2 right after "according to", replace "claim 11” with –claim 9--

Summary of EA: Informality regarding claim dependency was corrected. Claims 12, 13 depends on claim 9 (not claim 11)

Allowable Subject Matter
Claims 9, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 9 (and dependent claims 12-15) , US 2008/0304321 Kye, US 2021/0280222 Chang, and AAPA teach all limitations of the claims but Do not teach a method where "…when the last bit of an SPI row address in the SPI address signal is to be read, the control module enables a row enable signal; and the row enable signal enables an internal row address of an internal address of the serial flash memory to be valid and enables the row decoder to perform decoding and select the internal row address, the row enable signal is a pulse signal; wherein the serial flash memory further comprises a row drive circuit, and when the row enable signal is enabled, the row drive circuit operates…" 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 06/10/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since Kye, Chang do not teach limitations of independent claim 9.
Based on applicant’s amendments previous spec and title objections are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825